Title: To George Washington from Benjamin Lincoln, 20 February 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Feby 20th 1788

New hampshire convention is setting the accounts are vague and uncertain things do not look as well as we wish they did we however flatter ourselves that the constitution will go down among them—Governour Sullivan & Mr Langdon, who have been in oposite boxes, are in this matter united and they are uniting their whole interest in favor of the constitution.
Our supream judicial Court opened here yesterday the Chief justice in his charge to the grand jury stated the imperfections of the old and the wisdom & necessety of the new constitution and answered many objections which have been thrown out against it—People here are quiet and are daily more and more attracted to the new—a proposed government.
I have the pleasure of inclosing the three last papers if none of my letters misscarry your Excellency will have the debates regularly in the several papers I have & shall forward. I have the honour of being my dear General with the highest esteem & affection your Excellencys most Obedient servant.
